Per Curiam.
The bill of exceptions, in this case, is too imperfect to warrant a reversal of the judgment, according to numerous decisions of this court. The objection to the judgment of the circuit court is, that evidence offered by the defendant was improperly rejected. It does not appear that the exception was saved at- the time. A motion was made for a new trial, which was overruled. A bill of exceptions was then filed, not to ■ the opinion of the court in refusing a new trial, but to the exclusion of the testimony. • This was too late, unless the point had been reserved at the time, and the bill of exceptions afterwards signed nunc pro tunc.